
	

114 HR 2700 IH: Boating Occupancy and Teaching Safety Act
U.S. House of Representatives
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2700
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2015
			Mr. Israel introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Ways and Means and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require all recreational vessels to have and post passenger capacity limits, to amend title 46,
			 United States Code, to authorize States to enter into contracts for the
			 provision of boating safety education services under State recreational
			 boating safety programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Boating Occupancy and Teaching Safety Act or the BOATS Act . 2.DefinitionsIn this Act:
 (1)Flying bridgeThe term flying bridge means an open deck above the main navigating bridge of a recreational vessel. (2)PassengerThe term passenger includes any individual aboard a vessel.
			(3)Recreational vessel
 (A)In generalThe term recreational vessel means any vessel of greater than 20 feet and less than 45 feet overall in length, that is— (i)manufactured or used primarily for pleasure; or
 (ii)leased, rented, or chartered to a person for the pleasure of that person. (B)ExclusionThe term recreational vessel does not include a vessel that—
 (i)is subject to Coast Guard inspection; (ii)is constructed before January 1, 2018; and
					(iii)
 (I)is engaged in commercial use; or (II)carries paying passengers.
						3.Capacity limits for recreational vessels
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (1)establish standards for determining the maximum passenger capacity in whole number of passengers and in pounds for recreational vessels;
 (2)require each manufacturer of a passenger vessel to post such maximum passenger capacity on the passenger vessel as described in subsection (b); and
 (3)require each operator of a passenger vessel to ensure that— (A)such maximum passenger capacity is posted as described in subsection (b) and legible to passengers; and
 (B)notice of the need to balance the weight carried by the vessel to avoid capsizing is posted as described in subsection (b) and legible to passengers.
 (b)Elements and locations of displaysThe maximum passenger capacity, maximum carrying capacity in pounds, and notice of the need to balance the carried weight for a passenger vessel shall each be permanently displayed in a legible matter—
 (1)in a location that is clearly visible to a passenger boarding the passenger vessel; and (2)on each flying bridge of the vessel, in a location that is clearly visible to a passenger on the flying bridge.
 (c)PenaltiesNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall publish regulations that establish appropriate penalties for a manufacturer of a recreational vessel that does not comply with the requirements of this section.
 (d)ApplicationThe requirements of this section shall apply to any recreational vessel manufactured after the date that is 180 days after the date of the enactment of this Act.
			4.State recreational boating safety programs
 (a)Program acceptanceSection 13103 of title 46, United States Code, is amended— (1)in subsection (c)—
 (A)in paragraph (4) by striking and at the end; (B)in paragraph (5) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (6)contracting practices in accordance with subsection (e).; and
 (2)by adding at the end the following:  (e)Contracting (1)In generalA State carrying out a State recreational boating safety program may enter into a contract with a local government or private entity to have the government or entity provide boating safety education services under the program.
 (2)Expenditure requirementEach fiscal year, a State carrying out a State recreational boating safety program shall expend on contracts described in paragraph (1) not less than 5 percent of the Federal amounts received by that State in that fiscal year under this chapter.
 (3)ConsiderationsIn entering into contracts under paragraph (1), a State shall consider— (A)the need for geographic diversity among the local governments and private entities providing education services under the contracts;
 (B)the need to have education services that address the various vessels utilized in the State; (C)the need to have education services that address the various waterways in the State; and
 (D)all the costs related to providing education services under the contracts that may affect the local governments and private entities providing the services.
								(4)Eligibility
 (A)In generalTo be eligible to enter into a contract under paragraph (1), a local government or private entity shall—
 (i)submit to the appropriate State lead authority or agency designated under subsection (a)(4) a detailed proposal for the provision of boating safety education services; and
 (ii)certify that the government or entity will not profit financially from providing the services. (B)Exceptions (i)Existing providersSubparagraph (A)(i) does not apply to a local government or private entity that provided boating safety education services before the date of enactment of this subsection under standards established by the relevant State.
 (ii)501(c)(3) organizationsSubparagraph (A)(ii) does not apply to an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code if the organization certifies to the relevant State that all relevant profits will be used to advance boating safety.
 (5)Education services criteriaThe Secretary, in consultation with States and relevant stakeholders, shall establish criteria for the boating safety education services provided by local governments and private entities under this subsection. Using the criteria, a State shall establish outlines specifying the requirements for education services in that State and education services in that State shall be provided in accordance with the outlines.
 (6)Additional contractingA local government that enters into a contract under paragraph (1) to provide boating safety education services may contract with a private entity to receive assistance with the provision of those services.
 (7)AdvertisingA local government or private entity that enters into a contract under paragraph (1) to provide boating safety education services may utilize funds provided under that contract to advertise such services.
 (8)ReportEach fiscal year, a State that entered into contracts under this subsection shall submit to the Secretary a report specifying the governments and entities contracted with in that fiscal year..
 (b)Sport Fish Restoration and Boating Trust FundSection 9504(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking Highway and Transportation Funding Act of 2015 and inserting Boating Occupancy and Teaching Safety Act .  